GARTH, Circuit Judge,
concurring in part and dissenting as to relief:
I disagree with the majority in its disposition of the only real issue — the key issue— which is the relief to be accorded the plaintiffs. In my view, the majority opinion in these merits appeals is seriously mistaken when it asserts that the Supreme Court “did not address those issues respecting scope of relief,” and that therefore “there is no occasion, for purposes of this appeal, for a reconsideration ... of objections to the use of a master.” Maj. Op. at 651. This assertion misconstrues the Supreme Court’s specific holding in Pennhurst State School and Hospital v. Halderman, 451 U.S. 1, 101 S.Ct. 1531, 67 L.Ed.2d 694 (1981), which indicated strong disapproval of the district court’s appointment of a Master. Moreover, it contradicts one of the basic tenets of the remedial power of the federal courts: “the nature of the violation determines the *663scope of the remedy,” Swann v. Charlotte-Mecklenburg Board of Education, 402 U.S. 1, 16, 91 S.Ct. 1267, 1276, 28 L.Ed.2d 554 (1971). In holding, correctly in my view, that the proper basis for relief in this case is neither federal constitutional law (as the district court had concluded) nor federal statutory law (as this court had concluded in its earlier en banc decision), but rather state law, the majority announces a dramatic transformation in the nature of the violation found in this case. In my opinion, however, the ultimate conclusion that the majority reaches is illogical and inconsistent with principles announced by the Supreme Court. I therefore strongly dissent from the majority opinion respecting the relief to be accorded plaintiffs.
It appears to me that Pennsylvania’s own statutes, regulations, and decisional law are fully adequate to protect the right to habilitation in the least restrictive environment which Pennsylvania law guarantees. Under these circumstances, essential principles of federalism and comity dictate that this court should not approve use of the intrusive device of appointing a master in the absence of evidence that an order enjoining compliance with Pennsylvania’s own procedures, similar to that ordered by this court in Rennie v. Klein, 653 F.2d 836 (3d Cir. 1981) (en banc), would be inadequate to protect the plaintiffs’ state law right to habilitation in the least restrictive environment. Accordingly, I would vacate the district court’s orders of March 17, 1978, and April 24, 1980, appointing a Special Master and a Hearing Master, and remand the case to the district court with instructions to enter an order enjoining the defendants to comply with Pennsylvania’s own statutes, regulations, and decisional law.
I.
I concur in Parts III and IV of the majority opinion in the merits appeals, which reject the defendants’ eleventh amendment and abstention objections to the exercise of pendent jurisdiction over the state law claims. I also agree with Part V of the majority opinion, which holds that the order of the district court directing the closing of Pennhurst is not supported by federal statutory or constitutional law. Finally, I agree with Part II of the majority opinion insofar as it concludes that Pennsylvania law provides for a right to habilitation in the least restrictive environment.
II.
I joined the earlier opinion of this court modifying the district court’s order of March 17, 1978, see Halderman v. Pennburst State School & Hospital, 612 F.2d 84 (3d Cir. 1979) (en banc), because I believed at the time that the Developmental Disabilities Assistance Act, 42 U.S.C. § 6001 et seq. (“the Act”), provided for a federal right to habilitation in the least restrictive environment. Specifically, I agreed that the “Bill of Rights” section of the Act, 42 U.S.C. § 6010, had adopted the “least restrictive” concept and that, being passed pursuant to Congress’s fourteenth amendment enforcement powers, § '6010 could support the district court’s order mandating that long-term habilitation take place in community living arrangements rather than in institutions.
While I had grave doubts about the extension of the “least restrictive” concept beyond the first amendment context in which it originated, see, e.g., Shelton v. Tucker, 364 U.S. 479, 81 S.Ct. 247, 5 L.Ed.2d 231 (1960), and for which it is most appropriate, two factors persuaded me to join this court’s earlier en banc decision. First, a federal statute —the Developmental Disabilities Act — had incorporated this principle, allaying concerns over the propriety of a decision by the courts to assume on their own initiative the intrusive level of review entailed by the “least restrictive” doctrine. Second, the “least restrictive” concept seemed to be relatively manageable and appropriate in the context of decisions involving long-term institutionalization as opposed to habilitation in the community. In comparison, adoption of the “least restrictive” doctrine in the context of treatment decisions made within institutions would entail extraordinarily detailed judicial super*664vision over the numerous medical decisions that must be made in the course of treatment. See Rennie v. Klein, 653 F.2d 836, 855-65 (3d Cir. 1981) (en banc) (Garth, J., concurring); Romeo v. Youngberg, 644 F.2d 147, 182-85 (3d Cir. 1980) (en banc) (Aldisert, J., concurring), cert. granted, 451 U.S. 982, 101 S.Ct. 2313, 68 L.Ed.2d 838 (1981); Halderman v. Pennhurst State School and Hospital, supra, 612 F.2d at 126-30 (Seitz, C. J., dissenting). In short, the doctrine of least restrictive environment — as opposed to least restrictive treatment — at that time appeared acceptable to me, so long as it appeared to have been incorporated by federal statute.
On appeal, however, the Supreme Court rejected the basis on which this court had predicated its en banc decision. The Court held that the Act was not passed pursuant to Congress’s power to enforce the fourteenth amendment, but was instead simply a funding statute. The Court also found that § 6010 created no substantive rights or enforceable obligations, and that that section had been “intended to encourage, rather than mandate, the provision of better services to the developmentally disabled.” Pennhurst State School and Hospital v. Halderman, 451 U.S. 1, 20, 101 S.Ct. 1531, 1541, 67 L.Ed.2d 694 (1981). Finally, the Court was nearly unanimous in holding that the proper remedy for a violation of the Act would not be an order appointing a master to oversee the district court’s far-reaching and costly injunction, but rather an order stating what was necessary to satisfy the terms of the Act, and enjoining Pennsylvania either to comply with those terms or to forego federal funds. See Pennhurst, supra, 451 U.S. at 53-55, 101 S.Ct. at 1558-59 (White, J., dissenting in part, joined by Brennan and Marshall, JJ.); 451 U.S. at 30 n.23, 101 S.Ct. at 1546 n.23 (majority opinion) (specifically approving of Justice White’s views on this point). The Court then remanded the case to this court for decision on a variety of issues not resolved in our earlier en banc opinion,1 including the impact of In re Joseph Schmidt, 494 Pa. 86, 429 A.2d 631 (1981).
Interpreting the Supreme Court’s mandate in an extraordinarily narrow way, the majority states that the Supreme Court “did not address” the propriety of the appointment of the Master,2 and that therefore this issue need not even be discussed, let alone decided, on remand.3 The majority’s conclusion, however, does not even follow from its own narrow premise that only those issues explicitly “addressed” by the Supreme Court need be considered on remand, for the Supreme Court did in fact discuss the propriety of the relief ordered by the district court and approved by this court in its en banc opinion.
As noted, Justice White’s dissenting opinion extensively discussed — and criticized— the relief ordered in this case:
*665It is my view that the Court of Appeals should have adopted the Rosado v. [Wyman, 397 U.S. 397, 90 S.Ct. 1207, 25 L.Ed.2d 442] approach in these cases. It found the State to be in noncompliance with the federal statute in major respects and proceeded to impose a far-reaching remedy, approving the appointment of a Special Master to decide which of the Pennhurst inmates should remain and which should be moved to community-based facilities. More properly, the court should have announced what it thought was necessary to comply with the Act and then permitted an appropriate period for the State to decide whether it preferred to give up federal funds and go its own route. If it did not, it should propose a plan for achieving compliance, in which event, if it satisfied the court, a decree incorporating the plan could be entered and if the plan was unsatisfactory, the further use of federal funds could be enjoined. In any event, however, the court should not have assumed the task of managing Pennhurst or to decide in the first instance which patients should remain and which should be removed. As we recently recognized in Parham v. J.R., 442 U.S. 584 [99 S.Ct. 2493, 61 L.Ed.2d 101] (1979): “The mode and procedure of medical diagnostic procedures is not the business of judges. What is best for a child is an individual medical decision that must be left to the judgment of physicians in each case. We do no more than emphasize that the decision should represent an independent judgment of what the child requires and that all sources of information that are traditionally relied on by physicians and behavioral specialists should be consulted.” Id., at 607-608 [99 S.Ct. at 2507]. Cf. Addington v. Texas, 441 U.S. 418, 429 [99 S.Ct. 1804, 1811, 60 L.Ed.2d 323] (1979) (commitment depends “on the meaning of the facts which must be interpreted by expert psychiatrists and psychologists”). In enacting § 6010, Congress eschewed creating any specific guidelines on the proper level of institutionalization, leaving the question to the States to determine in the first instance. A court-appointed Special Master is inconsistent with this approach.
451 U.S. at 54-55, 101 S.Ct. at 1558-59 (White, J., dissenting in part).
Moreover, Justice Rehnquist, writing for the majority, explicitly adopted the dissent’s reasoning and conclusions concerning the propriety of the relief ordered in this case:
We do not significantly differ with our Brother WHITE on the remedy for failure to comply with federally imposed conditions. Relying on Rosado v. Wyman, he argues that Pennsylvania should be given the option of rejecting federal funds under the Act or complying with § 6010. If we agreed that § 6010 was a condition on the grant of federal funds, we would have little difficulty subscribing to that view. We differ only in that he believes that § 6010 imposes conditions on participating States while we believe that the relevant conditions to this case are §§ 6011 and 6063(b)(5)(C). If the court on remand determines that there has been a violation of those conditions, it may well be appropriate to apply the principles announced in Rosado, as JUSTICE WHITE suggests.
451 U.S. at 30 n.23, 101 S.Ct. at 1546 n.23.
To be sure, the Supreme Court’s virtually unanimous expressions of criticisms of the appointment of a Master4 under the Developmental Disabilities Act are not directly controlling here, where the issue is the propriety of a federal district court’s appointment of a Master to enforce a state law right.5 The point is, however, that even if one were to accept the majority’s cramped *666interpretation of the Supreme Court’s mandate, this court would still have a duty to consider the propriety of the appointment of a Master, for, the majority’s assertion notwithstanding, the Supreme Court did in fact “address” the “objections to the use of a Master.”
More fundamentally, I cannot accept the majority’s assumption that it is proper for this court to answer the defendants’ objections to the appointment of a Master simply by citing to our earlier en banc opinion. That decision did not decide the key issue before this court now: whether a federal district court order appointing a Master can be upheld once it is determined that the basis for relief is not federal law but state law. That issue was not before either the Supreme Court or this court in its earlier decision, and indeed could not have been, since both of those decisions were concerned solely with federal law grounds for the relief that the Master was appointed to carry out.6 Thus, the specific issue — whether a federally appointed Master may supervise implementation of a state law right when the state’s own procedures are adequate to do so — is before this court for the first time, and must be squarely faced and decided.
The conclusion that the propriety of the Master is before this court is compelled by the Supreme Court’s many pronouncements on the scope and extent of federal judicial remedial power. In contrast to the majority, which assumes that a remedy functions properly so long as “some standard upon which relief could be predicated” can be plugged into it, see Maj.Op. at 651, the Supreme Court has made it clear that right and remedy are inextricably intertwined. See Swann v. Charlotte-Mecklenburg Board of Education, supra (nature of the violation defines the scope of the remedy); Milliken v. Bradley, 418 U.S. 717, 738, 744, 94 S.Ct. 3112, 3127, 41 L.Ed.2d 1069 (1974) (same). Indeed, Justice White’s dissenting opinion in Pennhurst took note of this principle, observing that
[w]hat an appropriate remedy might be where state officials fail to observe the limits of their power under the United States Constitution or fail to perform an ongoing statutory duty imposed by a federal statute enacted under the commerce power or the Fourteenth Amendment is not necessarily the measure of a federal court’s authority where it is found that a State has failed to perform its obligations undertaken pursuant to a statute enacted under the spending power.
451 U.S. at 53, 101 S.Ct. at 1558 (White, J., dissenting in part).
Similarly, what an appropriate remedy might be where state officials fail to observe the limits of their power under the federal Constitution (as the district court found) or fail to perform an ongoing statutory duty imposed by a federal statute enacted under the fourteenth amendment (as this court found in its previous en banc decision) is not necessarily the measure of a federal court’s authority where it is found that a state has failed to perform its obligations under state law. Having predicated the. violation on state law rather than federal law, the only proper course, in my view, is to face the question of the propriety of the relief ordered to correct that violation. I turn now to that question.
III.
The Supreme Court’s decision that the Developmental Disabilities Act does not require adoption of the “least restrictive” doctrine might very well bring to the fore once again my concerns as to the appropriateness of that doctrine. I am convinced, however, *667that Pennsylvania law incorporates a right to habilitation in the least restrictive environment, and — whatever may be my own views as to the advisability of recognizing such a right — I agree with the majority that this court must apply Pennsylvania law as interpreted by the Pennsylvania Supreme Court.
Specifically, the majority correctly reads the holding of the Pennsylvania Supreme Court in In re Schmidt, 494 Pa. 86, 429 A.2d 631 (1981), as a definitive statement that Pennsylvania law — in particular, the Mental Health and Mental Retardation Act of 1966 (“The MH/MR Act”), 50 Penn.Stat. §§ 4101-4704 — provides for a right to habilitation in the least restrictive environment.7 See Maj.Op. at 651-653. The MH/MR Act establishes an affirmative duty on the part of the state and the counties to implement the right of each developmentally disabled person to habilitation in the environment least restrictive, consistent with adequate care, of his ability “to live a life as close as possible to that which is typical for the general population.” 429 A.2d at 636. This is to be done by mandating that no person be placed in an institution, rather than in a community living arrangement, except upon a showing that, for that particular individual (as was the case with Joseph Schmidt), long-term institutionalization is the only way that adequate mental retardation services can be provided. It was to ensure the enforcement of this right that the district court appointed a Master.
In approving the district court’s order, as modified by our earlier en banc decision, the majority overlooks the fact that Pennsylvania law itself provides for mechanisms by which it would appear that enforcement of this right can be fully ensured. Under §§ 201(1), 201(4), and 202(b) of the MH/MR Act, 50 Penn.Stat. §§ 4201(1), 4201(4), and 4202(b), the state has the ultimate responsibility for the provision of adequate mental retardation services to all persons in need of them. As delineated by the Pennsylvania Supreme Court in Schmidt, however, the MH/MR Act establishes a bifurcated scheme for the actual delivery of those services. Where the individual requires institutionalization because the degree to which he is retarded makes it impossible for him to be adequately cared for in any other way, it is the state’s responsibility to provide that care. On the other hand, where the individual may be able, with the proper support services, to live in the community, it is the county’s responsibility to provide those services:
[T]he legislative scheme was designed to require the county to provide those supportive services where they would eliminate the necessity of institutionalization, even where those services would be required on a long term basis.
With the acceptance of the principle of “normalization” and the resultant legislation, it is clear that the restrictive view urged by the county as to its obligations in the area is out of step. The concept of normalization envisions that the mentally retarded person and his or her family shall have the right to live a life as close as possible to that which is typical for the general population. Consistent with this concept is the requirement that the least restriction consistent with adequate treatment and required care shall be employed.
In re Schmidt, supra, 429 A.2d at 635-36.8 See §§ 301(d), 301(e) of the MH/MR Act, 50 PenmStat. §§ 4301(d), 4301(e).
Moreover, as the Pennsylvania Supreme Court pointed out in Schmidt, this “least *668restrictive environment” approach has been adopted by regulations issued by the Secretary of the Department of Public Welfare pursuant to § 301 of the MH/MR Act, 50 Penn.Stat. § 4301. These regulations, entitled “County Mental Health and Mental Retardation Program — Service Content of the Program,” provide in part:
The County Program is the means by which minimum services as described in the act shall be readily available to promote the social, personal, physical and economical habilitation or rehabilitation of mentally retarded person[s] with all due respect for the full human, social and legal rights of each person. This means that the health, social, educational, vocational, environmental and legal resources that serve the general population shall be marshalled and coordinated by the County Program to meet the personal development goals of mentally retarded persons, in accordance with the principle of normalization. .. .
In keeping with this principle of normalization, the County is responsible to utilize county program funds for the mentally retarded to accomplish the following objectives:
4. shaping and maintaining an environment most productive of basic human personality qualities involving parent-child and sibling relationships, environmental adaptation, self-awareness and learning motivation and ability;
5. specific training and learning situations designed and implemented to develop all potential;
6. community development and restructuring to achieve the maximum normalization for the mentally retarded person wherever he is.
I. Responsibility for Planning, Direction and Coordinated Delivery of Services— The Base Service Unit:
The County Administrator shall be responsible to provide for the establishment of an organizational unit consisting of multidisciplinary professional and nonprofessional services for persons who are mentally retarded and in need of service from the County Program. . . . The Base Service Unit shall be responsible to perform the following functions in such a way as to carry out the objectives of the County Program as stated above.
D. Provide for comprehensive diagnosis and evaluation services to:
3. Develop a practical life-management plan for the individual and his family and provide the necessary counseling and foliowing-along services; ....
Quoted in In re Schmidt, supra, 429 A.2d at 636.
The Pennsylvania Supreme Court made it clear in Schmidt that the Commonwealth and the counties have a duty to develop these services if they do not currently exist. In the case of Joseph Schmidt himself, the Court noted:
It is the state’s responsibility to find a placement for Joseph with a staff-patient ratio suitable to his needs. The state will not be allowed to ignore that responsibility and that obligation by stating that an appropriate facility is not immediately available. Section 201(1) of the Act, 50 P.S. § 4201(1), requires the state to provide adequate mental retardation services for persons in need of them. Joseph Schmidt has clearly demonstrated his need and the State must respond to it.
429 A.2d at 637 (emphasis in original). Just as the state is under a duty to respond to the needs of those developmentally disabled persons who require long-term institutionalization, so must the counties respond to the needs of those who are able to live in the community:
[T]he legislative grant of power to the counties under § 301(e)(3) of the Act, 50 P.S. § 4301(e)(3), empowering them to establish additional services and programs “designed to prevent ... the necessity of admitting or committing the mentally disabled to a facility” was intended to be utilized by the counties to minimize the necessity of institutionalization. It was *669more than a mere grant of power to be used at the county’s option.
Id. Neither the state nor the counties, then, can point to a lack of currently available facilities as an excuse for failing to live up to their responsibilities to provide adequate care for the mentally retarded.
Not only do Pennsylvania statutes and regulations provide for a systematic and comprehensive system of care of the mentally retarded; they also provide that an individualized determination must be made for each and every person as to whether a community living arrangement or institutionalization is most appropriate. Regulations adopted by the Department of Public Welfare, pursuant to a court order of October 26, 1976,9 specifically provide that the Secretary of Public Welfare shall not
receive any [mentally retarded] person [for commitment] except upon judicial determination that the following standard is met:
A person shall be determined to be a mentally retarded person in need of residential placement only upon the following findings:
(1) The person is impaired in adaptive behavior to a significant degree and is functioning at an intellectual level two standard deviation measurements below the norm as determined by acceptable psychological testing techniques;
(2) The impairment and the resultant disability were manifested before the person’s 18th birthday and are likely to continue for an indefinite period; and
(3) The person, because of his retardation presents a substantial risk of physical injury to himself or physical debilitation as demonstrated by behavior within 30 days of the petition which shows that he is unable to provide for, and is not providing for his most basic need for nourishment, personal and medical care, shelter, self-protection and safety and that provision for such needs is not available and cannot be developed or provided in his own home or in his own community without residential placement.
Pennsylvania Bulletin, Vol. 6, No. 48, at 2883-84 (November 13,1976). Thus no person may be committed as mentally retarded without a judicial determination that provision for his needs cannot be developed absent placement in a community living arrangement or an institution. And surely it cannot be assumed by this court that in making the determination as to which of the two is more appropriate for the person who is to be committed, the Pennsylvania courts would ignore the clear requirement of the MH/MR Act and the Schmidt decision that every mentally retarded person in the care of Pennsylvania be placed in a community living arrangement if at all possible, and that such arrangements must be developed if not currently available. Nor is it defensible for this court to assume, as the majority apparently does, that the defendants in this case — the counties and the officials of the Department of Public Welfare — will flout their duties under the MH/MR Act as clearly and unambiguously specified by the Pennsylvania Supreme Court in Schmidt.
Under these circumstances, the appointment of a Master is a gratuitous intrusion by the federal courts into an area of “traditional state authority,” Pennhurst, 451 U.S. at 16, 101 S.Ct. at 1539 — the health and well-being of the citizenry. Surely such an intrusion cannot be justified after the Supreme Court’s decision in Pennhurst. Although, as I noted earlier, the Supreme Court’s comments on the appointment of a Master are not directly controlling here, I find them to be extremely pertinent. The Supreme Court stated with virtual unanimity that while the appointment of a Master to enforce rights guaranteed by a federal statute passed pursuant to Congress’s fourteenth amendment enforcement powers might be within a federal court’s power, there was no justification for appointing a Master to oversee compliance with a feder*670al-state funding statute. Yet if appointment of a Master to oversee compliance with a federal funding statute was too intrusive, how can appointment of a Master to oversee a state’s compliance with its own state statutes, regulations, and decisional laws possibly be approved by this court?
Indeed, it is apparent that even those members of this court who have affirmed the appointment of a Master are uneasy with that result. The majority opinion itself encourages the defendants to move for relief from the judgment and expresses the hope that a “less elaborate monitoring system” will be considered by the district court. Maj.Op. in No. 81-2381, 673 F.2d at 639. In his separate opinion, Judge Aldisert expresses disenchantment with “the establishment of the master’s apparatus.” He calls for immediate steps to be taken by the district court to “disassemble the judicially-created administrative hierarchy” of Masters so that state officials can take over their proper state function of supervising the habilitation of the residénts of Pennhurst. The approach which I have advocated, in contrast, is more straightforward. I think we ought not to beat around the bush: if the Master’s appointment was improvident, in error, or an abuse of discretion — as I have argued it is, and as the majority apparently feels as well, but cannot quite bring itself to say — then this court should so hold.
ín addition to contravening the clear import of the Supreme Court’s Pennhurst decision, the majority’s approach is inconsistent with this court’s decision in Rennie v. Klein, 653 F.2d 836 (3d Cir. 1981) (en banc). In that ca§e, the district court held that mental patients who were involuntarily committed by New Jersey had a due process liberty right to refuse certain antipsychotic drugs. Although New Jersey had recently enacted legislation guaranteeing mental patients the right to participate in decisions regarding their own treatment, and although regulations had been adopted to implement that right, the district court imposed its own detailed set of procedures for the state to follow. This court affirmed the district court’s determination that there was a right to refuse antipsychotic drugs, but held that the district court had erred in imposing its own procedures on the state when the state’s own regulations were adequate to protect that right.
In my view, Rennie provides a model for the manner in which this court should handle the present case.10 The proper approach would be to vacate the district court’s orders of March 17, 1978 (insofar as it appointed a Special Master) and of April 24, 1980 (appointing a Hearing Master), and direct the district court to enter an order enjoining the defendants to comply with *671Pennsylvania state law as clearly set out in Schmidt. To be sure, it may be that such an order will ultimately prove inadequate, and that the defendants will not in fact carry out their responsibilities under state law. If so, plaintiffs may return to district court and seek compliance with the injunction. Before this court goes to the extreme lengths of approving a federal Master to supervise and oversee state and county officials’ compliance with a decision by their own state supreme court, however, defendants should, as a matter of federal-state comity, be given the opportunity to undertake that compliance themselves. Any other approach constitutes a massive displacement of state authority incompatible with Pennhurst, Rennie, and indeed, with the basic notion of a federal system.
IV.
My disagreement with the majority opinion, then, focuses almost exclusively on the relief ordered by the district court, as modified by our previous en banc decision: the appointment of a federal Special Master and a federal Hearing Master to discharge functions that are properly the responsibility of the Commonwealth under the Commonwealth’s own laws. The majority has not directly faced up to what, in my view, is mandated by considerations of federal-state comity and by Supreme Court principles governing the remedial powers of federal courts, and has persisted in leaving the Master in place despite its evident discomfort in doing so.
I respectfully dissent.

. I fully agree with the majority that on remand, to the extent that our decision can be predicated on state law, this court is not compelled by the Supreme Court’s mandate to decide the federal statutory and constitutional issues listed in the Pennhurst opinion.


. By “Master,” I refer, unless otherwise specifically noted, both to the Special Master appointed by the district court in its original order of March 17, 1978, and to the Hearing Master appointed by the district court in its order of April 24, 1980, pursuant to this court’s en banc decision.


. I am not alone in my view that the majority opinion has incorrectly construed the Supreme Court’s reversal of our earlier en banc decision. Indeed, as I understand it, in the complex of opinions on this point, while there are five votes in favor of upholding the appointment of a Master, only four members of the court do so on the basis of the continuing vitality of our previous en banc decision. In his separate concurring opinion, Judge Aldisert agrees with the position that I have taken, and refuses to “accord any precedential vitality” to our previous decision. Judge Aldisert has joined in the “majority’s" affirmance of the Master for purely pragmatic reasons, and without specifying any jurisprudential basis for doing so. See Concurring Opinion of Judge Aldisert in No.81-2381, 673 F.2d at 640. Thus, I note that the untenable view that our previous en banc decision has any continuing vitality does not in fact command a majority in this court. Even though I recognize this fact, I continue to identify Judge Gibbons’ opinion as the “majority" opinion for ease of reference.


. Justice Blackmun, writing separately, see 451 U.S. at 32-33, 101 S.Ct. at 1547-48 (Blackmun, J., concurring in part and concurring in the judgment), said nothing about the appointment of a Master.


. While not directly controlling, the Supreme Court’s comments about the appointment of a Master are nevertheless extremely significant for this court’s resolution of that issue. See Part III infra.


. To be sure, this court did find in its en banc decision that state law supported a state law right to habilitation. We did not decide in that opinion, though, that state law provides for a right to habilitation in the least restrictive environment. Indeed, the entire thrust of that opinion was that a violation of federal law having been found, the district court judge could properly appoint a Master to oversee compliance with his order, rather than personally supervise all details of implementation himself. ' That holding simply has no relevance to the central issue in this case: the propriety of appointing a federal Master to supervise Pennsylvania’s compliance with Pennsylvania law.


. Because Joseph Schmidt himself could be adequately cared for only in an institution, the Pennsylvania Supreme Court’s discussion of the right to the least restrictive environment and the counties’ responsibilities technically might be characterized as dictum. See In re Schmidt, supra, 429 A.2d at 638-39 (Larsen, J., concurring). Nevertheless, the Pennsylvania Supreme Court’s opinion is so unequivocal in its nature that I agree with the majority that it cannot be read as other than an official interpretation of the Commonwealth’s statutory scheme.


. The state nevertheless has the duty of overall supervision and control of the counties’ discharge of their responsibilities.


. See Goldy v. Beal, 91 F.R.D. 451, 453 (M.D.Pa.1981); Goldy v. Beal, 429 F.Supp. 640 (M.D.Pa.1976).


. The majority attempts to distinguish Rennie by stating that “in sharp contrast” to the present case, the New Jersey officials in Rennie were in good faith implementing state procedures that were facially adequate to protect the plaintiffs’ constitutional rights. See Maj.Op. in No. 81-2381, 673 F.2d at 639 n.21. This distinction is unconvincing. Clearly, the procedures that Pennsylvania has established are, on their face, fully adequate to protect the state law right to habilitation in the least restrictive environment. Nor is there the slightest basis whatsoever for the majority’s suggestion that Pennsylvania might perform its state law obligations in less than good faith. (Indeed, such a suggestion, if taken seriously, would be inconsistent with the majority’s clear indication that the district court should, on a Rule 60(b) motion, at the very least sharply cut back on the Master’s office, see Maj.Op. in No. 81-2381, 673 F.2d at 639, or eliminate the office entirely, Concurring Opinion of Judge Aldisert, 673 F.2d at 661-62.) The majority predicates its assumption that Pennsylvania will not implement its duties in good faith on the fact that in 1978, Pennsylvania was contesting the relief sought by the plaintiffs. If that fact alone were sufficient to uphold a finding of bad faith on the part of state officials, however, it would be tantamount to holding that a district court never need allow state officials an opportunity to effect compliance with a decision. More important, the district court never made a finding that the Commonwealth would not implement the district court’s relief in good, faith. In its 1978 order, the district court merely stated that it could not implement the relief without the aid of a Master. See 446 F.Supp. at 1326. The district court’s statement, however, was concerned with the trial judge’s own inability personally to supervise the relief. It had nothing to do with the entirely separate question of whether it was necessary in the first instance to have the federal courts — in the form of a Master or the trial judge — take the place of the state in the implementation of the relief.